Dismiss; and Opinion Filed May 21, 2015.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-01147-CV

                      BAYLOR HEALTH CARE SYSTEM, Appellant
                                     V.
                             KAREN OLSON, Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-00568

                             MEMORANDUM OPINION
                            Before Justices Francis, Lang, and Myers
                                    Opinion by Justice Lang
       The Court has before it appellant’s May 18, 2015, “Unopposed Motion to Dismiss

Without Prejudice and Motion to Lift the Stay Issued on February 19, 2015.” The motion states

that “Appellant no longer desires to prosecute its appeal and requests this Court dismiss its

appeal without prejudice and requests this Court issue an order to lift the stay in the trial court

proceedings.” We grant the motion, and we dismiss the appeal. See TEX. R. APP. P. 42.1(a).




141147F.P05

                                                   /Douglas S. Lang/
                                                   DOUGLAS S. LANG
                                                   JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

BAYLOR HEALTH CARE SYSTEM,                           On Appeal from the 116th Judicial District
Appellant                                            Court, Dallas County, Texas
                                                     Trial Court Cause No. DC-14-00568.
No. 05-14-01147-CV        V.                         Opinion delivered by Justice Lang. Justices
                                                     Francis and Myers participating.
KAREN OLSON, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 21st day of May, 2015.




                                               –2–